internal_revenue_service department of the treasury index number washington dc person to contact é v telephone number refer reply to cc dom p si-br 7-plr-1 ate january re legend taxpayer trust a_trust b charitable_lead_trust charitable_lead_trust charitable beneficiaries charitable_beneficiary date date x der plr-105629-98 we received your letter dated requesting rulings on behalf of taxpayer concerning the application of sec_2055 and sec_2631 of the internal_revenue_code this letter is in reply to your requests taxpayer is the grantor of trust a taxpayer created trust a on date and amended and restated trust a on date trust ais a pourover trust that provides for taxpayer during taxpayer's life taxpayer may alter revoke or terminate trust a during taxpayer’s life on taxpayer's death trust a becomes irrevocable sec_1 and of trust a agreement provide that upon the death of taxpayer the assets in trust a shall be administered and distributed as provided in trust a agreement sec_3_2 of trust a agreement provides that after various distributions and specific bequests described in trust a agreement trustee is to distribute an amount of property equal to the largest amount that can pass to trustee and have a zero inclusion_ratio under sec_2642 to be held in charitable_lead_trust further trust a agreement provides that trustee is to distribute the balance of the property after the specific bequests and the transfer to charitable_lead_trust to trustee of charitable_lead_trust to be held administered and distributed as provided in article v of trust a agreement article iv of trust a agreement establishes charitable_lead_trust sec_4 provides that taxpayer intends that charitable_lead_trust be construed to qualify as a charitable_lead_trust described in sec_2055 and any provision in article iv that conflicts with taxpayer's intention shall be disregarded or reconciled to accomplish taxpayer's intent under sec_4 of trust a agreement charitable_lead_trust begins on taxpayer's death and terminates fifteen years later the obligation to pay the unitrust_amount begins on the date of taxpayer's death but payment may be deferred from that date to the end of the tax_year of charitable_lead_trust in which it is funded sec_4 through of trust a agreement provide that the unitrust_amount for each tax_year of charitable_lead_trust the trust assets determined as of the first business_day of the tax_year payments of the unitrust_amount for each tax_year shall be made annually at the end of the trust’s tax_year the payments are to be made first from the ordinary_income of the trust that is not unrelated_business_income if the ordinary_income of the trust that is not is six percent of the net fair_market_value of plr-105629-98 unrelated_business_income is insufficient to satisfy the unitrust_amount the unitrust_amount is to be paid from the following sources of funds in the order listed long-term_capital_gains of the trust the unrelated_business_income the tax-exempt_income any accumulated income and finally the principal of the trust any net_income for a tax_year in excess of the unitrust_amount may in the discretion of the trustee be added to principal or paid to charitable beneficiaries trustee fees are to be taken as a deduction in computing taxable_income of the trust and not charged against the unitrust_amount the trustee may in its sole discretion allocate capital_gains to income or to principal or part to both all depreciation amortization and depletion deductions are to be allocated to the trust for any short tax_year and for the tax_year in which the payments of the unitrust_amount terminate the trustee must prorate the unitrust_amount on a daily basis if the net fair_market_value of trust assets as of the first business_day of any_tax year is incorrectly determined and as a result payments to charitable beneficiaries are less than the payments required to be made the trustee must pay to charitable beneficiaries the difference between the amount that the trustee should have paid if correct valuation had been used and the amount which the trustee actually paid net fair_market_value of the trust assets as of the first business_day of any_tax year is incorrectly determined and as a result payments to charitable beneficiaries exceed the payments required to be made charitable beneficiaries must repay to the trustee the difference between the amount which the trustee actually paid and the amount that the trustee should have paid if correct valuation had been if the during the term of charitable_lead_trust the unitrust payments must be paid at least annually fifty percent of the unitrust_amount is to be paid to charitable_beneficiary and the remaining fifty percent of the unitrust_amount is to be paid to qualifying charities described in sec_170 sec_2055 and sec_2522 further the trustee may not prepay the unitrust_amount sec_4 of trust a agreement provides that the trustee of charitable_lead_trust shall not engage in any act of self-dealing as defined in sec_4941 nor make any taxable_expenditures as defined in sec_4945 further except to the extent provided in sec_4947 the trustee shall not retain any excess holdings as defined in sec_4943 nor shall the trustee acquire or retain any assets which would subject charitable_lead_trust to tax under sec_4944 if sec_4942 is applicable to charitable_lead_trust the trustee is to make the appropriate distributions so that the trust is not subject_to tax under sec_4942 we gee plr-105629-98 sec_4 of trust a agreement provides that charitable_lead_trust is irrevocable and cannot be altered or amended except that the trustee may amend in writing the trust instrument at any time to enable the trust to continue to qualify as a charitable_lead_unitrust under sec_4 of trust a agreement upon the termination of charitable_lead_trust the remaining trust assets are to be distributed per stirpes to the then living grandchildren of taxpayer if a grandchild of taxpayer is not alive when charitable_lead_trust terminates but has descendants living the deceased grandchild’s share shall be distributed per stirpes to such deceased grandchild’s descendants if no descendant of such deceased grandchild of taxpayer is then living the share of the deceased grandchild shall be distributed per stirpes to the then living descendants of the one among taxpayer's children who was the ancestor of such grandchild if no such descendant of taxpayer is then living the deceased grandchild’s share shall be distributed per stirpes to taxpayer's descendants then living descendants all of such remaining trust property shall be distributed to charitable_beneficiary further article iv of trust a agreement provides that any distribution under charitable_lead_trust to a descendant of taxpayer for whom assets are held in trust under trust b shall be added to the principal of the trust that such descendant of taxpayer is a beneficiary and administered as part of trust b if taxpayer has no living article v of trust a agreement establishes charitable_lead_trust charitable_lead_trust also begins on taxpayer’s death and terminates fifteen years later except for the distribution provisions on termination of the trust the terms of charitable_lead_trust are the same as charitable_lead_trust under sec_5 of trust a agreement if a child of taxpayer predeceases the termination of charitable_lead_trust the child is granted a testamentary general_power_of_appointment to appoint his or her share discussed below of charitable_lead_trust to any person or persons or charity including without limitation his or her creditors his or her estate or the creditors of his or her estate this power is effective only upon the subsequent termination of charitable_lead_trust under sec_5 of trust a agreement if a child or children of taxpayer survive the termination_date then on termination of charitable_lead_trust the assets ir in charitable_lead_trust shall be divided and distributed as follows a any child of taxpayer that is living and has no descendants living at the termination of charitable_lead_trust shall receive a distribution from charitable_lead_trust equal to the share of trust assets distributed per stirpes to the descendants of each child of taxpayer under sec_4 of trust a agreement yy ct plr-105629-98 if the then remaining assets of charitable_lead_trust are insufficient to fund such distributions in full any distributions made under sec_5 of trust a agreement are to be reduced equally if no child of taxpayer is entitled to receive distributions from charitable_lead_trust described above or if there are funds in charitable_lead_trust in excess of the amounts needed to make these distributions the remaining assets of charitable_lead_trust shall be distributed as provided in sec_5 b b all of the remaining assets of charitable_lead_trust shall be distributed in equal shares to the then living children of taxpayer provided however if a child of taxpayer is not then living but has descendants then living the deceased child's unappointed share shall be distributed per stirpes to such deceased child's descendants or if no descendant of such deceased child of taxpayer is then living such deceased child's unappointed share shall be distributed per stirpes to taxpayer's descendants then living and if taxpayer no descendants then living all of the then remaining unappointed trust property shall be distributed to charitable_beneficiary further sec_5 of trust a agreement provides that any distribution under charitable_lead_trust to a descendant of taxpayer for whom assets are held in trust under trust b shall be added to the principal of the trust that such descendant of taxpayer is a beneficiary and administered as part of trust b you have requested the following rulings the charitable lead interests created under articles iv and v of trust a agreement are unitrust interests within the meaning of sec_20_2055-2 of the estate_tax regulations the present_value of which determined under f v will be deductible for federal estate_tax purposes under sec_2055 and the amounts transferred to taxpayer's grandchildren and great- grandchildren upon the termination of charitable_lead_trust created under article v of trust a agreement will not be subject_to the generation-skipping_transfer_tax provided that the executor of taxpayer's estate allocates sufficient generation-skipping_transfer_tax_exemption under sec_2631 to the trust ruling_request sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate all bequests legacies devises or transfers to or for_the_use_of certain 3ee s plr-105629-98 governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of interests other than charitable_remainder interests described in sec_664 or pooled income funds described in sec_642 such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_20_2055-2 the amount passing to charity must be ascertainable and determinable as of the date of death similarly under sec_20_2055-2 if the trustee is empowered to divert the property or fund in whole or in part to a noncharitable purpose the deduction is limited to that portion if any of the property which is exempt from the exercise of the power under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest under sec_20_2055-2 the term deductible_interest includes a unitrust_interest under sec_20_2055-2 a unitrust_interest means the right pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property that funds the unitrust_interest in computing the net fair_market_value of the property that funds the unitrust_interest all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income from the property the net fair_market_value of the property that funds the unitrust_interest may be determined on any one date during the year or by taking the average of valuations made on more than one date during the year provided that the same valuation_date or dates and valuation methods are used each year payments under a unitrust_interest may be paid for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of the gift and can be ascertained at the date oo plr-105629-98 in the instant case the charitable unitrust interests provided for in articles iv and v of trust a agreement give the charitable beneficiaries rights to receive annually a payment of a fixed percentage of the net fair_market_value determined annually of the property that will fund the trusts articles iv and v of trust a agreement provide that the term of the unitrust interests will be fifteen years also the trustees are prohibited by the terms of trust a agreement from making any unitrust payments to an organization that is not described in sec_2055 based on the facts submitted and the representations made we conclude that the unitrust amounts provided for in articles iv and v of trust a agreement will constitute unitrust interests within the meaning of sec_2055 and sec_20_2055-2 therefore on the death of taxpayer an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the unitrust interests in charitable_lead_trust and charitable_lead_trust as established in articles iv and v of trust a agreement and payable to charity determined under sec_20_2055-2 we note that trust a agreement provides that the unitrust amounts shall be paid first from ordinary taxable_income that is not unrelated_business_income if such ordinary taxable_income is insufficient to satisfy the unitrust amounts the unitrust_amount shall be paid from short term capital_gain long term capital_gain unrelated_business_income tax-exempt_income and trust corpus in that order this ordering of income distributions will not be given effect for federal_income_tax purposes because the ordering provision has no economic_effect independent of the tax consequences charitable lead trusts are required to pay annually a stated unitrust_amount to organizations described in sec_170 and sec_2055 regardless of the amount or character of income earned by the trusts accordingly income distributed to organizations described in sec_170 and sec_2055 shall consist of the same proportion of each class of items of income of the charitable lead unitrusts as the total of each class bears to the total of all classes see sec_1_642_c_-3 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b of chapter under sec_2602 the amount of the tax imposed by sec_2601 is the taxable_amount defined in sec_2621 through multiplied by the applicable_rate sec_2641 provides that the applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be 7g plr-105629-98 allocated by such individual or his executor to any property with respect to which the individual is the transferor under sec_2631 any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by any individual of the gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes a direct_skip during his if the amount of the direct_skip exceeds such unused portion the entire lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for the property zero unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the unused portion of an individual’s gst_exemption is that portion of such exemption that has not previously been allocated by such individual or treated as allocated under sec_2632 with respect to a direct_skip sec_2632 provides that any portion of an individual's gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as foilows--first to property which is the subject of a direct_skip occurring at the individual's death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual's death in general this allocation is made among the direct skips and trusts in proportion to the respective amounts at the time of allocation of the nonexempt portions of the properties and trusts sec_2642 provides that in general the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of one over the applicable_fraction determined for the trust from which such transfer is made in the case of a direct_skip the inclusion_ratio shall be the excess if any of one over the applicable_fraction for such skip sec_2642 provides that the applicable_fraction is a fraction -- a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and b the denominator of which is -- plr-105629-98 i the value of the property transferred to the trust or involved in the direct skip reduced by ii the sum of - i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and il any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation of gst_exemption to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor based on the information submitted and the representations made charitable_lead_trust will be funded on taxpayer’s death trust a agreement provides that is to be funded with an amount of property equal to the largest charitable_lead_trust amount that can pass to trustee and have a zero inclusion_ratio under sec_2642 further trust a agreement provides that any estate_taxes imposed on taxpayer's estate are not to be paid out of charitable_lead_trust accordingly the numerator of the applicable_fraction for charitable_lead_trust will be the gst_exemption allocated to that trust the denominator of the applicable_fraction for charitable_lead_trust will be value of the property passing to that trust less the present_value of the charitable_lead_unitrust assuming each trust is funded timely based on the formula provided and sufficient gst_exemption is timely allocated charitable_lead_trust will have an inclusion_ratio of zero thus we conclude that charitable_lead_trust will not be subject_to the generation skipping transfer_tax on termination of the charitable lead_interest if timely funded based on the formula provided in trust a agreement and sufficient gst_exemption is allocated except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter ug plr-105629-98 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely christine e ellison chief branch associate chief_counsel p s f
